DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 02/01/2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al. (US 20090029182) in view of Pereira et al. (US 20160016679 A1).
Regarding claim 8, Aubee teaches a coextruded multilayer film for foodstuff comprising (Aubee, Par. 0001 and 0057): a first surface layer (first skin layer) comprising a HDPE composition; a first intermediate layer (see Par. 0052 – “5 layer structures”) comprising a polyethylene selected from LLDPE and MDPE; a second intermediate layer (core layer) consisting of a HDPE composition and a nucleating agent; and a second surface layer (skin layer with a sealant resin, or sealant layer) comprising a sealable polyethylene composition (Aubee, Abstract, Par. 0004, 0010-0016, 0025, 0048-0053, 0074). Aubee further teaches examples wherein the coextruded multilayer film is comprised of about 100 wt.% of the HDPE’s, MDPE and sealable polyethylene composition (Aubee, Tables 3.1 and 3.2), which lies within the claimed rang of at least 90 weight %, and therefore satisfies the claimed range, see MPEP 2131.03.
Aubee does not teach that the coextruded multilayer film is formed into a standup pouch. 
Pereira teaches a stand up pouch for foodstuff (Pereira, Par. 0112, 0140, and Fig. 17) prepared from a coextruded multilayer film (Pereira, Par. 0080) comprising a sealing layer wherein the film comprises different polyethylenes (Pereira, Par. 0082-0087).
Since both Aubee and Pereira teach coextruded multilayer films for foodstuff comprising a sealing layer wherein the film comprises different polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Pereira to modify Aubee and form the coextruded multilayer film of Aubee into a stand up pouch. This would allow for a container for foodstuff able to story flowable materials (Pereira, Par. 0112-0114).
Regarding claim 10, modified Aubee teaches that the HDPE composition of the second intermediate layer (core layer) comprises an HDPE blend, the HDPE blend comprising a polyethylene homopolymer blend component A and a polyethylene homopolymer blend component B, wherein the blend component A has a melt index I2 which is at least 10 times higher than the melt index I2 of blend component B (Aubee, Par. 0010 and 0021-0022), which is the same as the claimed range and therefore satisfies the claimed range, see MPEP 2131.03. 
Regarding claim 12, modified Aubee teaches that the coextruded multilayer film further comprises a barrier layer comprising EVOH (Aubee, Par. 0053 and Claim 8). While Aubee is silent the exact location of the barrier layer, Aubee teaches that the barrier layer exists in a seven layer structure and is not an outer layer (Aubee, Par. 0053). Therefore, it would have been obvious to one of ordinary skill in the art to try, from a finite number of location options, to have the barrier layer located between the first and second intermediate layers with a reasonable expectation of success, see MPEP 2143.
Regarding claim 13, modified Aubee teaches that the barrier layer comprises EVOH (Aubee, Par. 0053 and Claim 8). Modified Aubee further teaches wherein the multilayer film comprises about 100% of the different polyethylenes as discussed above for claim 8. Therefore, it would have been obvious to one of ordinary skill in the art to include the EVOH in the barrier layer in a range that would overlap and render obvious the claimed range of less than 10 wt.%, see MPEP 2144.05, I.
Regarding claim 14, modified Aubee teaches that the HDPE present in the first surface layer comprises a nucleating agent (Aubee, Par. 0049).
Regarding claim 15, modified Aubee teaches that the nucleating agent is present in the second intermediate layer (Aubee, Par. 0010 and 0048).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al. in view of Pereira et al. as applied to claims 8 and 10 above, further in view of Pelletier et al. (US 20140363105 A1).
Regarding claim 11, modified Aubee teaches that the stand up pouch has a total thickness of from 1 to 4 mils (Aubee, Par. 0058), which overlaps the claimed range of from 2.5 to 7.0 mils, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Aubee does not teach a stand up pouch having a normalized machine direction rigidity of greater than 1.5 g/cm per mil.
Pelletier teaches a stand up pouch (bag) (Pelletier, Par.0007) with a rigidity of at least 325 mg*cm as measured by ASTM D29223-08 (Pelletier, Par. 0025-0026). Pelletier further teaches that it is well known in the art that rigidity is a function of sample thickness (Pelletier, Par. 0025).  Therefore, it would have been obvious to one of ordinary skill in the art to normalize Pelletier’s rigidity range relative to sample thickness (see MPEP 2143).  Such a normalization would yield a range that overlaps the claimed range of a normalized machine direction rigidity greater than 1.5 g/cm per mil, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Aubee and Pelletier teach a stand up pouch made of polyethylene (Pelletier, Par. 0004, 0024), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Pelletier to make the standup pouch of modified Aubee to have a normalized machine direction rigidity of greater than 1.5g/cm per mil. This would allow the standup bag to be configured to be folded and unfolded to minimize storage space, as well as free standing, where it can stand upright without the support of a user or a bag-support structure (Pelletier, Par. 0003 and 0021).  

Response to Arguments
Applicant requests withdrawal of the rejection under 35 USC § 112 set forth in the previous office action. 
The rejection under 35 USC § 112 set forth in the previous office action is withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over the applied prior art, on pages 6-7 of the remarks, Applicant first argues that Aubee does not teach an “I-Beam” structure where a layer of LLDPE or MDPE is bounded by HDPE and thus does not teach the layered structure of claim 8. This is not found persuasive for the following reasons:
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the feature upon which Applicant relies (i.e., the “I-Beam” structure) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant claims a layered structure comprising four layers, a first and second surface layer and a first and second intermediate layer. Applicant does not claim one specific layer arrangement or order and does not claim that these are the only layers present or that there are no other layers disposed between the claimed layers. 
Further, as stated above Aubee teaches a base three layer structure wherein the first surface layer (first skin layer) comprises HDPE, the second intermediate layer (core layer) consists of an HDPE blend of two HDPE’s and a nucleating agent, and the second surface layer (second skin layer/sealant layer) comprises a sealable polyethylene composition (Aubee, Par. 0004, 0010-0016, 0025, 0048-0053, 0074, Tables 1, 3.1, and 3.2 – a specific example is shown for Film/Layer 1 in Table 3.1). Aubee further teaches a five layer structure wherein the second intermediate layer (core layer) is in contact with two layers of MDPE or LLDPE (Aubee, Par. 0051-0053). Therefore, Aubee teaches an embodiment with the following layered structure:
First skin layer (First surface layer of the instant application) comprising HDPE.
First intermediate layer comprising LLDPE or MDPE.
Core layer (Second intermediate layer of the instant application) consisting of the HDPE composition.
Layer of MDPE or LLDPE.
Second skin layer/sealant layer (Second surface layer of the instant application) comprising a sealable polyethylene composition.
Therefore, Aubee teaches all four layers of the claimed layer structure, and even teaches a central layer of LLDPE or MDPE (first intermediate layer) bounded by HDPE (first skin layer and core layer). 
Secondly, on pages 7-8 of the remarks, Applicant argues that neither Pereira nor Pelletier teaches the layered structure recited in claim 8. This is not found persuasive for the following reasons:
Note that while individual Pereira and Pelletier do not disclose all the features of the present claimed invention, Pereira and Pelletier are used as a secondary references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Pereira teaches that it is well known and well within the ability of one of ordinary skill in the art to create a standup pouch from a coextruded multilayer film for foodstuff comprising a sealing layer wherein the film comprises different polyethylenes. Pelletier teaches that it is well known and well within the ability of one of ordinary skill in the art to make a standup pouch to have a normalized machine direction rigidity of greater than 1.5g/cm per mil.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782